Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ivan Magdaleno appeals the district court’s orders denying his motion for specific performance of his plea agreement pursuant to Federal Rule of Criminal Procedure 35(b), his motion for reconsideration of that denial, and his motion to reopen the case. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Magdaleno, No. 7:06-cr00703-GRA-2, 2009 WL 4432577 (D.S.C. Nov. 9, 2009; Nov. 25, 2009); 2010 WL 360508 (Jan. 26, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.